COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


  BRAZOS ELECTRIC POWER                           §
  COOPERATIVE, INC.,                                              No. 08-16-00069-CV
                                                  §
                    Appellant,                                      Appeal from the
                                                  §
  v.                                                               98th District Court
                                                  §
  TEXAS COMMISSION ON                                           of Travis County, Texas
  ENVIRONMENTAL QUALITY and                       §
  RICHARD A. HYDE, Executive Director                          (TC# D-1-GN-14-004531)
  of TCEQ,                                        §

                    Appellees.                §
                                           JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. We further order that Appellees

recover from Appellant and its sureties, if any, see TEX.R.APP.P. 43.5, on the judgment and all

costs, for which let execution issue. This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 15TH DAY OF SEPTEMBER, 2017.


                                             YVONNE T. RODRIGUEZ, Justice

Before Rodriguez, J., Palafox, J., and Larsen, Senior Judge
Larsen, Senior Judge (Sitting by Assignment)
Palafox, J. Dissenting